Citation Nr: 0728632	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06--2 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
I and type II, to include exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied entitlement to service connection for 
diabetes mellitus, type I and type II.  

The veteran presented testimony at a personal hearing in 
April 2007 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was attached to the claims 
file.


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
preponderates against a finding that the veteran's diabetes 
mellitus, type I either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that diabetes mellitus was diagnosed within one year after 
his separation from service.

2. The competent and probative medical evidence of record 
does not show a diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type I or type II were not incurred in or 
aggravated by active military service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and March 2006 
and a rating decision in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  As the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for 
diabetes mellitus, type I or type II, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Dingess, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the veteran and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in November 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II. Pertinent legal criteria 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 3.309 
(2006).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116, initially enacted in 1991.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose from the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

II. Diabetes mellitus

In a claim received in December 2003, the veteran seeks 
entitlement to service connection for diabetes mellitus.  He 
contends that his diabetes mellitus, type I, which began in 
1985, is related to exposure to herbicides during active 
service in Vietnam.  He claims that since diabetes is a 
disease that can be undetected for many years, an individual 
could have undetected Type II diabetes which could change 
into Type I and become known at that time.  He also claims 
that he was treated for gum disease in service.  He states 
that gum disease and its occurrence have been found to be a 
pre-cursor to diabetes and feels that his gum disease in 
service was a pre-cursor to diabetes.  

Service medical records show that the veteran had a 
gingivectomy in service.  A finding of gum disease was not 
shown at the separation examination.  The records are 
negative for any complaints, findings or diagnosis of 
diabetes mellitus.  

Evidence of record does not show that diabetes mellitus was 
manifested to a compensable degree within one year from the 
date of separation from service.  

Private hospital records from April 1986 to March 1991 show 
that the veteran was followed in a diabetes center for 
diabetes mellitus.  A consultant's note in March 1991 
indicates that he was known of diabetes for the last five 
years.  

Records from a private medical center from May 2000 to 
February 2004 show the veteran was seen in consultation 
approximately every four months for the evaluation and 
management of type I diabetes which he had had since 1986.  

At a VA Compensation and Pension (C&P) examination in 
November 2005, the examiner reviewed the claim file to 
include service medical records and private medical records.  
The examiner noted that the veteran had a gingivectomy in 
service and found, however, that service medical records were 
entirely negative for any chronic gum disease or any 
diabetes.  The examiner noted that the veteran had been 
diagnosed with diabetes mellitus type I in 1986.  After a 
brief trial of oral medications which failed, he was placed 
on insulin therapy.  Clinical findings were recorded.  There 
was no current evidence of gingivitis.  The diagnosis was 
diabetes mellitus type I.  

The examiner commented that the diagnosis of diabetes 
mellitus, type I had been given by the veteran's private 
consultant endocrinologist.  There was no current evidence or 
past evidence of type II diabetes mellitus.  There was no 
evidence to show that the veteran was a type II diabetes 
patient prior to type I.  The initiation of therapy with oral 
medications did not make a diagnosis of type 2 diabetes.  The 
VA examiner also opined that there was no indication that the 
veteran's inservice gum disease was an initial manifestation 
of diabetes.  The examiner stated that while poor control of 
diabetes can lead to maldentition and gingivitis, the 
converse is not true that as a preceding gingivitis leads to 
diabetes mellitus or is the precursor of diabetes mellitus.  
The examiner further noted that there was a separation of 
almost 15 years from the gingivectomy in service in relation 
to the onset of diabetes mellitus.  

The veteran testified in April 2007 as to the symptoms and 
manifestations of his diabetes mellitus, type I, and his 
belief that his diabetes was caused by his service.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's current diabetes mellitus, type I to service.  No 
available medical evidence shows that the veteran suffered 
from diabetes mellitus, type I during service.  Medical 
evidence of record does not show a diagnosis of diabetes 
mellitus, type II.  

There is no medical evidence of record that shows diabetes 
mellitus was manifested to a compensable degree within one 
year from the veteran's date of separation from service.  
Accordingly, entitlement to service connection for diabetes 
mellitus on a presumptive basis is not warranted.

The veteran is presumed to have been exposed to Agent Orange 
or similar herbicide as service in Vietnam is shown on his DD 
Form 214.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  The 
veteran has a current diagnosis of diabetes mellitus, type I; 
however, diabetes mellitus, type I is not one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  Although diabetes mellitus, type II is 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
as noted above, medical evidence of record does not show a 
diagnosis of diabetes mellitus, type II.  Accordingly, no 
Agent Orange presumption applies, and the standard methods of 
establishing service connection may be used.

The medical evidence of record shows diabetes mellitus was 
diagnosed in 1986.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service). 

At a November 2005 VA examination, the VA examiner reviewed 
the entire claims folder to include service medical records 
and private treatment records and conducted an examination of 
the veteran.  The VA examiner noted that the veteran's 
private endocrinologist determined the diagnosis was type I 
diabetes mellitus.  The VA examiner opined that there was no 
current evidence or past evidence of type II diabetes 
mellitus.  The VA examiner also opined that there was no 
indication that the veteran's inservice gum disease was an 
initial manifestation of diabetes.  Although the veteran 
claims that the VA examiner only examined his mouth, clinical 
findings shown in the examination report indicate that the 
examination involved more than just his mouth.  In essence, 
the VA examiner found no link between the veteran's current 
diabetes mellitus, type I and his active service.  It appears 
that the VA examiner's opinion was based on review of the 
claims file and sound medical judgment.  Thus, entitlement to 
service connection on a direct basis is not warranted as 
there is no evidence that the veteran's currently diagnosed 
type I diabetes mellitus was incurred during or caused by his 
military service.  

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between current diabetes 
mellitus, type I and active service. 

The Board is sympathetic to the veteran's arguments.  In sum, 
however, although the veteran has a current diagnosis of 
diabetes mellitus, type I there is no evidence of record that 
it was incurred during or caused by his active military 
service to warrant direct service connection.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for diabetes mellitus, type 
I or type II.  There is no probative, competent medical 
evidence that the veteran currently has diabetes mellitus, 
type I or type II which has been linked to service.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for diabetes 
mellitus, type I and type II must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, type 
I and type II is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


